Citation Nr: 1211133	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-38 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for peripheral neuropathy due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In November 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The claim was remanded by the Board in January 2011 for further evidentiary development to include verifying whether the Veteran was exposed to herbicides and to afford him a VA examination.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in service.

2.  Peripheral neuropathy was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in April 2008 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  This letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It in particular notified of the Veteran of manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's personnel records, post-service medical records, followed the procedures for verifying herbicide exposure, and secured an examination in furtherance of his claim.  The Board observes that the Veteran's service treatment records (STRs) appear to have been lost.  In this regard, a June 2008 record from the National Personnel Records Center (NPRC) indicates that the Veteran's STRs were transferred to the RO in 1971.  However, it appears that the Veteran's original claims file has been lost as it was rebuilt in 2004.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1)-(3).

A pertinent VA examination/opinion with respect to the issue on appeal was obtained in September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided an explanation for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has peripheral neuropathy that is due to exposure to herbicides in service.  See, e.g., March 2008 claim.  The Veteran has not contended that he was ever in the Republic of Vietnam during service; rather, he has indicated exposure when stationed in Korea.  See, e.g., January 2009 notice of disagreement.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy, however, must be manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Further, Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset." 

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation of the rule was subject to the provisions of the Congressional Review Act (CRA).  The CRA requires an agency to wait 60 days before implementing a major rule to allow Congress the opportunity to review the regulation.  On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  See Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals Affected by New Herbicide-Related Presumptions."  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted October 30, 2010.  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As noted above, the Veteran's STRs are not of record.  According to his personnel records, the Veteran was stationed in Osan, Korea from September 1969 to May 1970 with the 6314th Support Wing at Osan Air Base as an illustrator.  Veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv) (2011).  In this case, the Veteran's unit is not one that has been determined by the Department of Defense to have operated in or near the Korean DMZ.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

Pursuant to the Board's January 2011 Remand, after obtaining the Veteran's personnel records, the RO contacted the United States Army and Joint Services Records Research Center (JSRRC) to determine whether the Veteran was exposed to herbicides while stationed in Korea.  In August 2011, JSRRC responded that Osan Air Force Base was located approximately 48 miles south of the Korean DMZ.  They could not document or verify that the Veteran was exposed to herbicides while stationed at Osan Air Force Base.  Also, they researched the July 1969 through June 1970 historical reports submitted by the 314th Air Division, the higher headquarters of the 6314th Support Wing.  They were unable to document that the personnel from the wing traveled to, or were in the vicinity of, the DMZ.  

The RO, in a August 2011 memorandum, outlined the efforts taken to verify whether the Veteran was exposed to herbicides in service.  After reviewing the memorandum, the Board concludes that the RO exhausted all efforts to verify the Veteran's exposure to herbicides in service.  

According to post-service medical records, electromyography (EMG) and nerve conduction study (NCS) tests in November 2007 revealed mild sensorimotor polyneuropathy.  As the Veteran declined a needle EMG, the presence or absence of radiculopathy could not be commented on.  A record dated in December 2007 shows that the Veteran was diagnosed with mild motor-sensory neuropathy in the right leg.  The Veteran also had right groin pain.  The record indicates that a neurosurgery evaluation indicated that the Veteran's lumbar spine was not the cause of his right groin pain.  The Veteran had concern that his problems might be related to toxic environmental exposure during service in Korea.  He read in a veteran's information pamphlet that veterans in Korea during the years 1969-1970 might have been exposed to something.  

An Agent Orange evaluation in March 2008 shows that the Veteran reported having direct exposure to Agent Orange, but was not in areas that were defoliated.  He was unsure if he was directly sprayed with Agent Orange or whether he ate food or drinks that were contaminated with Agent Orange.  The Veteran was diagnosed with mild peripheral neuropathy.  It was opined to be related to Agent Orange.

In the Veteran's January 2009 notice of disagreement, he indicated that he was told by a VA physician that three things caused nerve damage, which were alcoholism, diabetes, or herbicide exposure.  The Veteran indicates that he believed he was exposed to herbicides in service after reading information from VA about veterans stationed in Korea being exposed to herbicides.  The Veteran's testimony at his November 2010 hearing indicated that he did not drink alcohol and did not have diabetes.  He reiterated that he read about herbicides being used in Korea while he was there and he must have been exposed since there was no other possible etiology for his peripheral neuropathy.

The Veteran was afforded a VA examination in September 2011.  The Veteran reported being a graphic illustrator during his time in Korea.  He did not have diabetes or a history of alcohol use.  He described pain in his lower back and right groin that began about six years ago.  He now felt as if he could not use the right leg much anymore.  He denied numbness, tingling or pain in his distal lower extremities.  There was no family history of peripheral neuropathy.  Following an examination and a review of the Veteran's claims file, the examiner opined that they did not find that the Veteran's clinical examination corresponded to a peripheral polyneuropathy that would be associated with herbicide exposure.  The Veteran might have a radiculopathy given that he had right groin pain, which started about six years ago in conjunction with lower back pain.  A radiculopathy such as that would not be related to service given the time of onset.  The Veteran had electrodiagnostic evidence of mild peripheral neuropathy in the lower extremities but without clinical correlate.  In any case, his neuropathy was less likely that not service connected because Agent Orange was not known to cause a peripheral neuropathy beginning long after dioxin exposure in the absence of diabetes.  

Based on a review of the evidence, the Board finds that service connection for peripheral neuropathy is not warranted.  Although the Veteran has been diagnosed with peripheral neuropathy post-service, the evidence does not show that it is related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to the Veteran's neurologic system actually occurred.  In this regard, the Board observes that the Veteran has not reported incurring any specific injury or disease to his neurologic system in service; rather, he has only contended exposure to herbicides.  

As for the Veteran's contention that he was exposed to herbicides while stationed in Korea, the Board finds that the evidence does not support a finding of exposure to herbicides in service.  As discussed above, exposure to herbicides is presumed for veterans in units that operated in or near the Korean DMZ between April 1, 1968, and August 31, 1971, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  In this case, the Veteran's unit is not a unit found by the Department of Defense to have operated in or near the DMZ.  Additionally, the evidence of record does not show that the Veteran operated in or near the Korean DMZ.  The August 2011 JSRRC report shows that the Veteran was stationed 48 miles south of the DMZ.  Furthermore, it could not be documented or verified that that the Veteran was exposed to herbicides while stationed at Osan Air Force Base.  Additionally, the July 1969 through June 1970 historical reports submitted by the 314th Air Division, the higher headquarters of the 6314th Support Wing did not document that the personnel from the wing traveled to, or were in the vicinity of, the DMZ.  

Moreover, the Veteran's contentions throughout this appeal have not indicated that he was in or near the vicinity of the DMZ.  In this regard, the Veteran reported to the March 2008 Agent Orange examiner that he was not in an area that was defoliated; he was unsure if he was directly sprayed with Agent Orange or whether he ate food or drink that was contaminated with Agent Orange.  In sum, based on the Veteran's personnel records, the report from JSRRC, and taking into account the Veteran's contentions, the Board is unable to find that the Veteran was exposed to herbicides in service.  

Moreover, there is no nexus evidence to support a finding of service connection.  Even if the Veteran had been exposed to herbicides in service, the Board observes that although acute and subacute peripheral neuropathy are presumptively related to herbicides, the Veteran has not been shown to have such neuropathy.  Note 2 under 38 C.F.R. § 3.309(e) states that, for the purposes of that section, "the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e).  In this case, the evidence of record fails to show that the Veteran has acute or subacute peripheral neuropathy as defined by the regulation.  

On a direct basis, the September 2011 examiner opined that the Veteran's clinical examination did not correspond to a peripheral polyneuropathy that would be associated with herbicide exposure.  Rather, the examiner opined that the Veteran might have a radiculopathy given that he had right groin pain, which started about six years ago in conjunction with lower back pain.  The examiner further opined that such radiculopathy would not be related to service given the time of onset.  The examiner concluded that neuropathy was less likely that not service connected because Agent Orange was not known to cause a peripheral neuropathy beginning long after dioxin exposure in the absence of diabetes.  

The Board observes that the March 2008 Agent Orange examiner opined that the Veteran's peripheral neuropathy was related to herbicide exposure given VA's current criteria of diseases related to herbicide exposure.  However, as discussed above, only acute and subacute peripheral neuropathies are provided in the regulation as being related to herbicide exposure.  Furthermore, the September 2011 examiner provided a rationale for why the Veteran's peripheral neuropathy was less likely than not related to herbicide exposure.  As such, the evidence does not support a finding that even if the Veteran was exposed to herbicides, that his current peripheral neuropathy would be related to such exposure. 

Furthermore, the evidence does not support a finding that the Veteran's post-service peripheral neuropathy had its onset in service.  Post-service medical records do not show any complaints until November 2007; at no time during the appeal has the Veteran contended that the onset of his complaints was in service.  Although the Veteran's STRs are not of record, the Veteran has not contended that his records would show pertinent complaints.  Indeed, at no time during the appeal has the Veteran contended that the onset of his peripheral neuropathy occurred in service.  Even without his STRs, based on the Veteran's contentions, the evidence does not indicate that the onset of the Veteran's peripheral neuropathy occurred during service.  

In this regard, the Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Although the Veteran's STRs are not of record and therefore, normal findings at discharge from service cannot be shown; here, and of particular significance to the Board, is the absence of any evidence of complaints, symptoms, or findings associated with peripheral neuropathy until over three decades between the period of active service and the claim is itself is evidence which tends to show that peripheral neuropathy did not have its onset in service or for years thereafter.  The Board reiterates that the Veteran has not reported having symptoms prior to the first complaints shown in the record.  

The Board acknowledges the Veteran's belief that he has peripheral neuropathy that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of peripheral neuropathy in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between peripheral neuropathy and the Veteran's active duty, service connection for peripheral neuropathy is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for peripheral neuropathy is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  



ORDER

Entitlement to service connection for peripheral neuropathy due to exposure to herbicides is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


